UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February 2012 Commission File Number: 333-06208 BLUEPHOENIX SOLUTIONS LTD. (Translation of Registrant's Name into English) 8 Maskit Street, Herzliya 46733, Israel (Address of Principal Executive Offices) Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This report on Form 6-K is hereby incorporated by reference in the Registration Statements on Form F-3 (Registration No. 333-116044, 333-133330, 333-148504 and 333-150015) as amended, filed by the Registrant under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed by the Registrant under the Securities Act of 1933 or the Securities Exchange Act of 1934. Attached hereto as exhibits to this report on Form 6-K and incorporated by reference herein are the Registrant’s immediate report dated February 29, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BLUEPHOENIX SOLUTIONS LTD. (Registrant) By: /s/Nir Peles Nir Peles CFO Dated: February 29, 2012 BluePhoenix Solutions Reports Fourth Quarter 2011 Results Q4 Revenues of $9.5 million, Non-GAAP EPS of $(0.35) HERZLIYA, Israel — February 29, 2012 — BluePhoenix Solutions (NASDAQ: BPHX), the leader in value-driven legacy modernization, today announced financial results for the fourth quarter of 2011. Revenues for the fourth quarter of 2011 were $9.5 million compared to $10.1 million in the previous quarter, and compared to $12 million in the fourth quarter of 2010. Net loss on a non-GAAP basis for the fourth quarter of 2011 was $(2.2) million or $(0.35) per diluted share, compared to non-GAAP net income of $0.4 million or $0.06 per diluted share in the previous quarter, and compared to a non-GAAP net loss of $(0.3) million or $(0.06) per diluted share in the fourth quarter of 2010. On a GAAP basis for the fourth quarter of 2011 the net loss was $(18.4) million or ($2.93) per diluted share, compared to net loss of $(3.2) million or ($0.51) per diluted share in the previous quarter, and compared to net loss of $(28) million or $(4.71) per share for the fourth quarter of 2010. “In the year 2012, the company will focus on the Legacy Modernization business and prepare this sector to grow substantially in the year 2013 and onward” commented Shimon Barkama, CEO of BluePhoenix. We see a solid pipeline in the Legacy Modernization business and plan to invest our efforts in converting these opportunities into firm backlog.” Non-GAAP Results (in thousands US$) Q4/2011** Q3/2011 Q4/2010 Sales Operating profit 87 Net (Loss) Income ) ) Earnings (Loss) per share, diluted* $ ) $ $ ) GAAP Results (in thousands US$) Q4/2011** Q3/2011 Q4/2010 Sales Operating loss ****(14,510
